353 S.W.3d 98 (2011)
STATE of Missouri, Respondent,
v.
Jacob JOHNSON, Appellant.
No. ED 95362.
Missouri Court of Appeals, Eastern District, Division One.
September 20, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 14, 2011.
Application for Transfer Denied December 20, 2011.
Jessica Hathaway, St. Louis, MO, for Appellant.
Chris Koster, Atty. Gen., Richard A. Starnes, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Jacob Johnson ("Defendant") was charged with two counts of robbery in the first degree, two counts of burglary in the first degree, two counts of unlawful use of a weapon, one count of attempted robbery in the first degree, and five counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).